DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-5, 10, 13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basham et al [US 6,425,059 B1].
	As to claim 1, Basham et al teach a non-transitory machine-readable storage medium comprising instructions that upon execution cause a computer to:
receive a command to transport a storage cartridge in a storage system from a physical storage slot to a storage drive [e.g., CARTRIDGE MOVEMENT REQUEST FROM HOST 408, LOAD REQUEST in fig. 4];
determine whether the storage cartridge is associated with a restricted transport indication set by a configuration operation in the storage system [e.g., CHECK PARTITION MAP 410 in fig. 4; “In step 410, the controller 108 examines the load request, which includes a load command and various load parameters, including (1) identification of a ‘source’ storage or I/O slot containing the desired cartridge, and (2) 
in response to determining that the storage cartridge is associated with the restricted transport indication, check for an indication of receipt of an access secret information and deny processing of the command to transport the storage cartridge if the indication of receipt of the access secret information is not present [e.g., NOT ACCESSIBLE, REJECT 412 in fig. 4; “The controller 108 proceeds to access the partition map 118 to determine whether the host has access rights to the partition containing the identified source storage slot (if a destination drive has been specified and this drive is allocated to a partition).  If not, then this host does not have permission to access the source slot and/or destination drive according to the host-partition mapping that was established in step 406.  In this event, the controller 108 denies the host request in step 412 by returning an error message to the host, not responding, etc.” in col. 8, lines 23-27].
As to claim 2, Basham et al teach wherein the access secret information Is included in the command [e.g., “In step 410, the controller 108 examines the load request, which includes a load command and various load parameters, including (1) identification of a ‘source’ storage or I/O slot containing the desired cartridge, and (2) optionally, specification of a ‘destination’ read/write drive for the load operation” in col. 8, lines 18-23].
As to claim 3, Basham et al teach wherein the command is a Small Computer System Interface (SCSI command or a NON- VOLATILE MEMORY EXPRESS command, and the access secret information is included in a field of the SCSI command 
As to claim 4, Basham et al teach wherein the command is received through a management interface [e.g., “The library 100 is coupled to the hosts 102 by an interface 109, which may be embodied in various forms.  Some examples include wires/cables, one or more busses, fiber optic lines, wireless transmission, intelligent communications channel, etc. The library 100 carries out host requests to move cartridges, access cartridges, etc.” in col. 1, lines 54-59].
As to claim 5, Basham et al teach wherein the access secret information is to obtain access of the management interface [e.g., “As explained below, the library controller 108 acts as a gateway that prevents a host from accessing the slots of each partition 114a-114d unless that host has ‘access rights’ to that partition.  Access rights occur according to a user selected host-partition mapping that is established at system configuration, or another appropriate time.  As an example, the host-partition mapping may specify that the host 102a has exclusive access to the partition 114a, the host 102b has access to the partition 114b, and so on.  Under host-partition mapping, one or more hosts have access rights to each partition” in col. 4, lines 36-46].
As to claim 10, Basham et al teach wherein the access secret information is for a partition of a plurality of partitions of the storage system comprising storage cartridges, wherein each partition of the plurality of partitions comprises a subset of the storage cartridges, and the access secret information for the partition is different from another 
As to claim 13, Basham et al teach wherein the instructions upon execution cause the computer to: receive a command to perform the configuration operation to set the restricted transport indication [e.g., “The steps 400 are initiated in step 402.  After step 402, the library 100 is configured in step 404, 406.  As an example, these steps may be performed when the library 100 is initially installed, subsequently reconfigured, or otherwise setup.  In step 404, the storage slots 114 are logically allocated into partitions (also called ‘logical libraries’).  As an example, step 404 may be achieved by an operator transmitting input data to the controller 108 via a keyboard or library control panel (not shown).  This input data specifies the extent of each partition, and as an example, may identify: 1.  The number of partitions.  2.  The storage slots 114 contained in each partition.  3.  Any "unshared" I/O slots 112, and the partition containing each unshared I/O slot.  4.  Any unshared drives 106, and the partition containing each unshared drive.  For clarity of explanation, the present illustration does not depict any unshared drives, to focus on the drive sharing aspect of the invention. After step 404, step 406 conducts host-partition matching.  This may be performed, for example, by the 
As to claim 16, Basham et al wherein the instructions upon execution cause the computer to: prior to receiving the command, receive a further command to transport the storage cartridge in the storage system, wherein the further command comprises an indication to perform the configuration operation to set the restricted transport indication [e.g., “The steps 400 are initiated in step 402.  After step 402, the library 100 is configured in step 404, 406.  As an example, these steps may be performed when the library 100 is initially installed, subsequently reconfigured, or otherwise setup.  In step 404, the storage slots 114 are logically allocated into partitions (also called ‘logical libraries’).  As an example, step 404 may be achieved by an operator transmitting input data to the controller 108 via a keyboard or library control panel (not shown).  This input data specifies the extent of each partition, and as an example, may identify: 1.  The number of partitions.  2.  The storage slots 114 contained in each partition.  3.  Any "unshared" I/O slots 112, and the partition containing each unshared I/O slot.  4.  Any unshared drives 106, and the partition containing each unshared drive.  For clarity of explanation, the present illustration does not depict any unshared drives, to focus on the drive sharing aspect of the invention. After step 404, step 406 conducts host-partition matching.  This may be performed, for example, by the operator transmitting further 
As to claim 18, Basham et al teach a storage library comprising: 
a physical storage slot [e.g., STORAGE SLOTS 114 in fig. 1]; 
a storage drive [e.g., DRIVE 106 in fig. 1]; 
a transport device to transport storage cartridges between different locations in the storage library [e.g., ROBOTICS 110 in fig. 1]; 
a processor [e.g., CONTROLLER 108 in fig. 1]; and 
a non-transitory storage medium storing instructions executable on the processor to: 
configure, in a configuration operation, a restricted transport indication with a storage cartridge in the storage library [e.g., “PARTITION STORAGE SLOTS 404, MATCH HOSTS AND PARTITIONS; CREATE PARTITION MAP 406 in fig. 4]; 
receive a command to transport the storage cartridge from the physical storage slot to the storage drive [e.g., CARTRIDGE MOVEMENT REQUEST FROM HOST 408, LOAD REQUEST in fig. 4]; 
determine whether the storage cartridge is associated with the restricted transport indication set by the configuration operation [e.g., CHECK PARTITION MAP 410 in fig. 4; “In step 410, the controller 108 examines the load request, which includes 
in response to determining that the storage cartridge is associated with the restricted transport indication, check for an indication of receipt of an access secret information and deny processing of the command to transport the storage cartridge if the indication of receipt of the access secret information is not present [e.g., NOT ACCESSIBLE, REJECT 412 in fig. 4; “The controller 108 proceeds to access the partition map 118 to determine whether the host has access rights to the partition containing the identified source storage slot (if a destination drive has been specified and this drive is allocated to a partition).  If not, then this host does not have permission to access the source slot and/or destination drive according to the host-partition mapping that was established in step 406.  In this event, the controller 108 denies the host request in step 412 by returning an error message to the host, not responding, etc.” in col. 8, lines 23-27].
As to claim 19, Basham et al teach wherein the configuration operation is to associate the restricted transport indication with a plurality of storage cartridges [e.g., “The steps 400 are initiated in step 402.  After step 402, the library 100 is configured in step 404, 406.  As an example, these steps may be performed when the library 100 is initially installed, subsequently reconfigured, or otherwise setup.  In step 404, the storage slots 114 are logically allocated into partitions (also called ‘logical libraries’).  As an example, step 404 may be achieved by an operator transmitting input data to the controller 108 via a keyboard or library control panel (not shown).  This input data 
As to claim 20, Basham et al teach a method of a storage system comprising a storage drive, the method comprising:
receiving, from a requester, a command to transport a storage cartridge in the storage system from a physical storage slot to the storage drive [e.g., CARTRIDGE MOVEMENT REQUEST FROM HOST 408, LOAD REQUEST in fig. 4];
determining whether the storage cartridge is associated with a restricted transport indication set by a configuration operation in the storage system [e.g., CHECK PARTITION MAP 410 in fig. 4; “In step 410, the controller 108 examines the load request, which includes a load command and various load parameters, including (1) identification of a ‘source’ storage or I/O slot containing the desired cartridge, and (2) 
in response to determining that the storage cartridge is associated with the restricted transport indication, checking for an indication of receipt of an access secret information from the requester and denying processing of the command to transport the storage cartridge if the indication of receipt of the access secret information from the requester is not present [e.g., NOT ACCESSIBLE, REJECT 412 in fig. 4; “The controller 108 proceeds to access the partition map 118 to determine whether the host has access rights to the partition containing the identified source storage slot (if a destination drive has been specified and this drive is allocated to a partition).  If not, then this host does not have permission to access the source slot and/or destination drive according to the host-partition mapping that was established in step 406.  In this event, the controller 108 denies the host request in step 412 by returning an error message to the host, not responding, etc.” in col. 8, lines 23-27]; and
in response to determining that the storage cartridge is not associated with the restricted transport indication, allowing processing of the command to transport the storage cartridge [e.g., ACCESSIBLE, LOAD CARTRIDGE; UPDATE DRIVE MAP 414 in fig. 4; “In contrast, if the host has permission to access the cartridge in the source slot (and destination drive, if specified), then step 410 proceeds to step 414.  In step 414, the controller 108 directs the robotics 110 to load the cartridge from the specified storage slot into the identified destination drive (if one was specified), or alternatively into any available drive if none was specified” in col. 8, lines 35-41]
Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al [US 2008/0235476 A1].
	As to claim 1, Goodman et al teach a non-transitory machine-readable storage medium comprising instructions that upon execution cause a computer to:
receive a command to transport a storage cartridge in a storage system from a physical storage slot to a storage drive [e.g., “In one embodiment, library export operations could result in media being moved to a vault area rather than to an I/O station.  A data storage media management policy may be employed to direct selected cartridges to the vault upon receipt of an export command” in paragraph 0049; “Placing the data storage media in the logical library partition vault may be accomplished by library controller 825 providing commands, or direct motion control, to one or more accessors (i.e. first accessor 18 and/or second accessor 28) to move data storage media to the logical library partition vault” in paragraph 0058];
determine whether the storage cartridge is associated with a restricted transport indication set by a configuration operation in the storage system [e.g., “At optional step 910 permission to place media in a logical library partition vault is determined” in paragraph 0058; “Step 925 is executed in response to a request to access data storage media in the logical library partition vault.  Execution of step 925 results in restricting access to the logical library partition vault by permitting access to the logical library partition vault only by a secure means” in paragraph 0059]; and
in response to determining that the storage cartridge is associated with the restricted transport indication, check for an indication of receipt of an access secret information and deny processing of the command to transport the storage 
As to claim 2, Goodman et al teach wherein the access secret information Is included in the command [e.g., “Alternatively, other controls may be employed to prevent host access to the media in a vault area.  For example, the standard SCSI read element status data ‘access field’ could be used to prevent host access” in paragraph 0049].
As to claim 3, Goodman et al teach wherein the command is a Small Computer System Interface (SCSI command or a NON- VOLATILE MEMORY EXPRESS command, and the access secret information is included in a field of the SCSI command or the NON-VOLATILE MEMORY EXPRESS command [e.g., “The hosts 102 manage data in the library 100 using ‘location-centric’ commands, and may utilize the SCSI medium changer protocol as one example.  With location-centric commands, the hosts 
As to claim 4, Goodman et al teach wherein the command is received through a management interface [e.g., “An operator, with the proper secure access security level, could move media between a vault and any other area of the library” in paragraph 0049].
As to claim 5, Goodman et al teach wherein the access secret information is to obtain access of the management interface [e.g., “Controller interface 850 may comprise an operator panel 23, web user interface, remote computer, etc. In a preferred embodiment, controller interface 850 provides secure access to library controller 825.  A secure access or secure means may comprise an access key, such as a key device, password, user name and password, security code, or any other method of security control or authentication as is known to those of skill in the art” in paragraph 0046].
As to claim 6, Goodman et al teach wherein the access secret information comprises login information of the management interface to login to the management interface [e.g., “Controller interface 850 may comprise an operator panel 23, web user interface, remote computer, etc. In a preferred embodiment, controller interface 850 provides secure access to library controller 825.  A secure access or secure means may comprise an access key, such as a key device, password, user name and password, 
As to claim 7, Goodman et al teach wherein the indication of receipt of the access secret information comprises information indicating a prior authentication of a source of the command [e.g., “Controller interface 850 may comprise an operator panel 23, web user interface, remote computer, etc. In a preferred embodiment, controller interface 850 provides secure access to library controller 825.  A secure access or secure means may comprise an access key, such as a key device, password, user name and password, security code, or any other method of security control or authentication as is known to those of skill in the art” in paragraph 0046].
As to claim 10, Goodman et al teach wherein the access secret information is for a partition of a plurality of partitions of the storage system comprising storage cartridges, wherein each partition of the plurality of partitions comprises a subset of the storage cartridges, and the access secret information for the partition is different from another access secret information for another partition of the plurality of partitions [e.g., “Library controller 825 stores the host-partition mapping in the partition map 840.  The partition map may comprise a listing of the assignments of the drives 15, storage shelves 16 and/or data storage media, library frames, I/O stations, etc. that comprise, for example partitions 811-815 illustrated in FIG. 8” in paragraph 0049; “The drives 15 and the cartridges contained in storage shelves 16 of the library that constitute logical library partition vaults 813, 814, and 815 are labeled with ‘V1’, ‘V2’ and ‘V3’ respectively.  Logical library partition vaults 813, 814, and 815 are not associated with, and may not be accessed by, any host computer.  For the configuration shown in FIG. 8, host 
As to claim 11, Goodman et al teach wherein the command is received through a management interface accessed using a further secret access information [e.g., “Access to the logical library partition vault is restricted and access is only permitted by an operator using a secure means” in paragraph 0006; “Placing the data storage media in the logical library partition vault may be accomplished by library controller 825 providing commands, or direct motion control, to one or more accessors (i.e. first accessor 18 and/or second accessor 28) to move data storage media to the logical library partition vault” in paragraph 0058].
As to claim 12, Goodman et al teach wherein the access secret information comprises any or a combination of a password, a certificate, or a signature [e.g., “Controller interface 850 may comprise an operator panel 23, web user interface, remote computer, etc. In a preferred embodiment, controller interface 850 provides secure access to library controller 825.  A secure access or secure means may comprise an access key, such as a key device, password, user name and password, security code, or any other method of security control or authentication as is known to those of skill in the art” in paragraph 0046].
As to claim 13, Goodman et al teach wherein the instructions upon execution cause the computer to: receive a command to perform the configuration operation to set the restricted transport indication [e.g., “The logical library partitions and/or logical library partition vaults may be configured when the library 100 is initially installed, subsequently reconfigured, or otherwise setup.  The logical library partitions and logical 
As to claim 14, Goodman et al teach wherein the command specifies that the storage cartridge is a restricted transport storage cartridge [e.g., “The library controller is also configured to place one or more data storage media in the logical library partition vault and restrict access to the logical library partition vault” in paragraph 0007; As discussed above, the first accessor 18 comprises a gripper assembly 20 and may include a reading system 22 to ‘read’ and/or ‘write’ identifying information about the data storage media, for example, to a cartridge memory” in paragraph 0026; “Upon reading the identifier and comparing it to any library association tables (i.e. by library controller 825 and/or partition map 840), the assignment of a particular data storage media can be determined and used to prevent unauthorized access” in paragraph 0055].
As to claim 15, Goodman et al teach wherein the command specifies that a partition of the storage system Is a restricted transport partition [e.g., “This input data specifies the extent of each partition, and as an example, may identify, for example: the number of partitions; the storage shelves 16 contained in each logical library partition and/or logical library partition vault; the data storage media contained in each logical library partition and/or logical library partition vault; the drives 15 contained in each logical library partition and/or logical library partition vault; and/or the host computer(s) associated with each logical library partition.  No host computer may be associated with 
As to claim 16, Goodman et al teach wherein the instructions upon execution cause the computer to: prior to receiving the command, receive a further command to transport the storage cartridge in the storage system, wherein the further command comprises an indication to perform the configuration operation to set the restricted transport indication [e.g., “In one embodiment, library export operations could result in media being moved to a vault area rather than to an I/O station.  A data storage media management policy may be employed to direct selected cartridges to the vault upon receipt of an export command” in paragraph 0049].
As to claim 17, Goodman et al teach wherein the instructions upon execution cause the computer to: receive a command relating to a status of the storage cartridge; and responsive to the command relating to the status of the storage cartridge, send a response including information indicating that the storage cartridge is a restricted transport storage cartridge [e.g., “For any embodiment of a partition vault, the library could track vault items and report an error when the vault has changed or has been tampered with” in paragraph 0054; “To further illustrate this example, the SCSI Read Element Status command is commonly used by hosts to obtain a view of the library contents.  The contents of the vault could be omitted from the read element status data 
As to claim 18, Goodman et al teach a storage library comprising: 
a physical storage slot [e.g., storage shelves 16 in fig. 3]; 
a storage drive [e.g., data storage drive(s) 15 in fig. 3]; 
a transport device to transport storage cartridges between different locations in the storage library [e.g., accessor 18, 28 in fig. 4]; 
a processor [e.g., CP 50 in fig. 4; LIBRARY CONTROLLER 825 in fig. 8]; and 
a non-transitory storage medium storing instructions executable on the processor to: 
configure, in a configuration operation, a restricted transport indication with a storage cartridge in the storage library [e.g., “The logical library partitions and logical library partition vaults, illustrated in FIG. 8 for example, may be configured by a library operator using controller interface 850.  Controller interface 850 may comprise an operator panel 23, web user interface, remote computer, etc. In a preferred embodiment, controller interface 850 provides secure access to library controller 825” in paragraph 0046]; 
receive a command to transport the storage cartridge from the physical storage slot to the storage drive [e.g., “In one embodiment, library export operations could result in media being moved to a vault area rather than to an I/O station.  A data storage media management policy may be employed to direct selected cartridges to the vault upon receipt of an export command” in paragraph 0049; “Placing the data storage media in the logical library partition vault may be accomplished by library controller 825 
determine whether the storage cartridge is associated with the restricted transport indication set by the configuration operation [e.g., “At optional step 910 permission to place media in a logical library partition vault is determined” in paragraph 0058; “Step 925 is executed in response to a request to access data storage media in the logical library partition vault.  Execution of step 925 results in restricting access to the logical library partition vault by permitting access to the logical library partition vault only by a secure means” in paragraph 0059]; and 
in response to determining that the storage cartridge is associated with the restricted transport indication, check for an indication of receipt of an access secret information and deny processing of the command to transport the storage cartridge if the indication of receipt of the access secret information is not present [e.g., “In addition, logical library partition vault, partition vault, drive vault, and vault, all refer to a secure means of holding data storage media” in paragraph 0055; “If permission to place media is not granted at step 910, then control flows to step 925” in paragraph 0058; “For example, library controller 825 may only allow data storage media to be placed in the logical library partition vault after verifying an access key” in paragraph 0058; “If permission to place media is granted at step 910, then control flows to step 915 to place the media in the logical library partition vault” in paragraph 0058; “The operator interface may comprise: operator panel 23, a web user interface, a management interface, a remote computer, etc. A secure means may further comprise library controller 825 being 
As to claim 19, Goodman et al teach wherein the configuration operation is to associate the restricted transport indication with a plurality of storage cartridges [e.g., “In the exemplary library, first accessor 18 and second accessor 28 move their grippers in at least two directions, called the horizontal ‘X’ direction and vertical ‘Y’ direction, to retrieve and grip, or to deliver and release the data storage media at the storage shelves 16 and to load and unload the data storage media at the data storage drives 5” in paragraph 0027; “Access to the data storage media placed in the data storage drive could be protected by restricting movement of the media from the data storage drive or by ejecting the data storage media from the data storage drives only if secure access to the data storage drives is verified” in paragraph 0055].
As to claim 20, Goodman et al teach a method of a storage system comprising a storage drive, the method comprising:
receiving, from a requester, a command to transport a storage cartridge in the storage system from a physical storage slot to the storage drive [e.g., “In one embodiment, library export operations could result in media being moved to a vault area rather than to an I/O station.  A data storage media management policy may be employed to direct selected cartridges to the vault upon receipt of an export command” in paragraph 0049; “Placing the data storage media in the logical library partition vault may be accomplished by library controller 825 providing commands, or direct motion control, to one or more accessors (i.e. first accessor 18 and/or second accessor 28) to move data storage media to the logical library partition vault” in paragraph 0058];

in response to determining that the storage cartridge is associated with the restricted transport indication, checking for an indication of receipt of an access secret information from the requester and denying processing of the command to transport the storage cartridge if the indication of receipt of the access secret information from the requester is not present [e.g., “In addition, logical library partition vault, partition vault, drive vault, and vault, all refer to a secure means of holding data storage media” in paragraph 0055; “If permission to place media is not granted at step 910, then control flows to step 925” in paragraph 0058; “For example, library controller 825 may only allow data storage media to be placed in the logical library partition vault after verifying an access key” in paragraph 0058; “If permission to place media is granted at step 910, then control flows to step 915 to place the media in the logical library partition vault” in paragraph 0058; “The operator interface may comprise: operator panel 23, a web user interface, a management interface, a remote computer, etc. A secure means may further comprise library controller 825 being configured to prevent any host computer from directing an accessor to move the data storage media associated with a vault” in paragraph 0059]; and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al [US 2008/0235476 A1] in view of Jakobsson [US 2022/0067126 A1].
	As to claim 8, Goodman et al further teach receive the command through a storage interface of the storage system, the storage interface being separate from the management interface [e.g., “The instructions from library controller 825 to the drive vault could comprise secure communication between the library and drive vault.  In addition, encryption keys or other security mechanisms could be used instruct the drive vault to release media that has been placed in the drive vault” in paragraph 0051]. Goodman et al do not explicitly teach, however Jakobsson teach wherein the information comprises session information, and wherein the instructions upon execution cause the computer to: create the session information responsive to a login by a 
As to claim 9, Goodman et al do not explicitly teach, however Jakobsson teach wherein the information comprises a token, and wherein the instructions upon execution cause the computer to: receive the token in association with the command, the token to provide an indication that a source of the command previously submitted a credential that authenticated the source [e.g., “In such scenarios, once Alice's login to banking website 122 is successfully completed, the secure session can be handed over from the peripheral device to the primary device, in a way that does not allow the primary device retroactive access to the plaintext data of the transcripts exchanged between the peripheral device and the service provider.  One way this can be accomplished is by renegotiating SSL keys between the peripheral device and the website, after which the newly negotiated key can be handed off from the peripheral device to the primary .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Thompson et al [US 2009/0109565 A1] teach restricting transport from the storage slot to the storage drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/7/2022